internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-106582-02 date date legend x lp llc corp corp a b date date date date date date date state state a plr-106582-02 b c dear this letter responds to your letter dated date submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts the facts state that x was incorporated on date and elected to be treated as an s_corporation effective on date a and b were equal shareholders of x on date a and b each transferred a of total x stock to lp a state limited_partnership lp was owned by a and b and corp corp in turn was owned by a and b on date x converted from a state corporation to a state limited_partnership x filed a form_8832 entity classification election requesting that x be treated as an association_taxable_as_a_corporation under federal_law effective date it was x’s intent that the conversion from a state corporation to a state limited_partnership would qualify as a reorganization under sec_368 and have the s election continue on date x was notified that lp was an ineligible shareholder shortly thereafter on or about date x’s ownership was restructured so that lp was removed as an owner of x llc a state limited_liability_company that was wholly owned by a and treated as a disregarded_entity replaced lp and held b of x therefore x was equally owned by a and b on date x retained attorneys to submit a request for a ruling under sec_1362 that the transfer of the stock to lp caused an inadvertent termination and that x would be treated as an s_corporation since date x was advised that pursuant to dollar_figure of revproc_2000_3 the service would not rule on whether a state law limited_partnership has more than one class of stock for purposes of sec_1361 and thus would not grant sec_1362 relief to a limited_partnership asserting s_corporation status before making a request for this ruling under sec_1362 x took the following remedial measures on date a and b formed corp under state law a transferred all of his interest in both x and llc to corp solely in exchange for common_stock b transferred all of his interest in x to corp solely in exchange for common_stock therefore x became wholly owned by corp c directly and b through corp 2's wholly owned llc corp filed a form_2553 election by a small_business_corporation to be treated as an s_corporation effective date corp filed a form_8869 qualified_subchapter_s_subsidiary election electing to treat x as a qualified_subchapter_s_subsidiary qsub effective date plr-106582-02 x represents that x and its shareholders did not intend to engage in tax_avoidance or retroactive tax planning x requests a ruling under sec_1362 that a and b’s transfers of shares to lp caused an inadvertent termination that was corrected within a reasonable amount of time after discovery x further requests under sec_1362 that x be treated as an s_corporation since the date of the termination on date law and analysis sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation is a small_business_corporation or to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agree to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation will be treated as an s_corporation during the period specified by the secretary sec_301_7701-2 of the procedure and administration regulations provides that for purposes of sec_301_7701-3 a business_entity is any entity recognized for federal plr-106582-02 tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner under sec_301_7701-3 that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the code sec_301_7701-3 provides guidance on the classification of domestic eligible entities for federal tax purposes generally a domestic eligible_entity with two or more members is classified as a partnership unless the entity elects otherwise while a domestic eligible_entity with a single owner is disregarded as an entity separate from its owner unless the entity elects otherwise sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301_7701-3 an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_1361 provides that a corporation which is a qualified_subchapter_s_subsidiary shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items of the s_corporation sec_1361 provides that for purposes of sec_1361 the term qualified_subchapter_s_subsidiary means any domestic_corporation which is not an ineligible_corporation as defined in sec_1361 if i percent of the stock of such corporation is held by the s_corporation and ii the s_corporation elects to treat such corporation as a qualified_subchapter_s_subsidiary sec_1_1361-4 of the income_tax regulations provides that except for purposes of sec_1361 and sec_1_1361-2 the stock of a qsub shall be disregarded for all federal tax purposes under sec_1361 and sec_1_1361-4 the separate existence of a qsub is disregarded for federal tax purposes such that all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and items of income deduction and credit of the s_corporation in addition sec_1_1361-4 states that except for purposes of sec_1361 and sec_1_1361-2 determining if the parent s_corporation owns the requisite stock to make the qsub election the stock of a qsub shall be disregarded for all federal tax purposes for purposes of sec_301_7701-3 a state law partnership is an eligible_entity consequently a state law limited_partnership may elect to be classified as a corporation for federal tax purposes plr-106582-02 conclusion based solely on the facts submitted and the representations made we hold that x’s election to be an s_corporation terminated on date because a and b transferred shares of x to an ineligible shareholder on that date we hold also that the termination of x’s s_corporation_election was inadvertent within the meaning of sec_1362 we further hold that under the provisions of sec_1362 x will be treated as an s_corporation from date to date provided that x’s original election to be an s_corporation was valid and did not otherwise terminate from date to date a and b will be treated as though they held their shares in x directly additionally from date to date a and b must include their pro_rata share of the separately and non- separately_computed_items as provided in sec_1366 make adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x as provided by sec_1368 except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code specifically we express no opinion regarding whether x was otherwise eligible to be an s_corporation or whether corp is otherwise eligible to be an s_corporation this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are forwarding a copy of this letter to x sincerely yours j thomas hines chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
